Title: From Thomas Jefferson to Robert Lawson, 22 June 1801
From: Jefferson, Thomas
To: Lawson, Robert


               
                  Dear Sir
                  Washington June 22, 1801
               
               Your letter of the 11th. came to hand only [two days ago]. I happened in the moment of recieving it to be writing to Richmond on some money [matters] and authorised my correspondent to have 50. Dollars placed in the hands of Majr. William Duval for your use. I am sorry to learn that your health is so indifferent as to call for a residence at the springs; tho the [season] is approaching when they will offer you […] [stay?] […] at this time.
               I am thankful to you for your kind congratulations on my appointment to the Presidency. so great a trust calls on me for my best exertions, and they shall certainly be made, for the public good. our predecessors have left us something to do in the way of reform, and especially as to the expenditures of money. we shall endeavor to […] the approbation of our countrymen. with my best wishes for the […]ment of your health. accept assurances of my […] esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            